FILED
                             NOT FOR PUBLICATION                             APR 12 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



H&R BLOCK TAX SERVICES, LLC; et                   No. 10-35141
al.,
                                                  D.C. No. 9:10-cv-00003-DWM
               Plaintiffs - Appellees,

  v.                                              MEMORANDUM *

KATHRYN KUTZMAN,

               Defendant - Appellant.



                     Appeal from the United States District Court
                             for the District of Montana
                     Donald W. Molloy, District Judge, Presiding

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN and PAEZ, Circuit Judges.

       Kathryn Kutzman appeals the district court’s partial grant of a request for

preliminary injunctive relief against her by appellee H&R Block Tax Services,

LLC. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We express no view on the merits of the complaint. Our sole inquiry is

whether the district court abused its discretion in denying preliminary injunctive

relief. The Lands Council v. McNair, 537 F.3d 981, 986 (9th Cir. 2008); see

Winter v. Natural Resources Defense Council, 129 S. Ct. 365, 374 (2008) (listing

factors for district court to consider); Sports Form, Inc., 686 F.2d 750, 752-53

(9th Cir. 1982) (explaining limited scope of review). We conclude the district

court did not abuse its discretion. Accordingly, we affirm the district court’s order.

      AFFIRMED.




                                          2                                    10-35141